DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on June 24, 2022 has been entered.

Response to Applicant’s Amendments
Applicant’s filing of replacement drawings for Fig. 3 has overcome the objection previously set forth in the Office Action mailed on May 11, 2022. 
The objection of Specification has been withdrawn as a result of Applicant’s clarifying that the list of reference characters has been deleted in the amendment to the Specification filed on November 26, 2019.

Elections/Restrictions
Claims 11, 15-19, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim 20. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement set forth in the Office action mailed on October 18, 2021, is thereby withdrawn and claims 11, 15-19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C.121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129,131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record filed appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the examiner’s amendment to claim 11 was given in a telephone interview with Applicant’s representative J. Gardner on August 11, 2022.
Please amend claim 11 as follows: 
11.	(Currently Amended) A dishwasher cavity for a household dishwasher, comprising:
a U-shaped dishwasher cavity casing;
a U-shaped frame connected to the dishwasher cavity casing and supporting the dishwasher cavity casing, said frame including a receiving portion that comprises:
a first side;
a second side positioned opposite the first side;
a third side connecting a first end of the first side to a first end of the second side; and
a first introducer sheath configured to introduce a depth positioning portion into the receiving portion, the first introducer sheath comprising:
a first tapered side connected to a second end of the first side; and
a second tapered side opposite the first tapered side and connected to a second end of the second side; and
a hinge plate including [[a]]the depth positioning portion that comprises:
a fourth side corresponding to the first side;
a fifth side corresponding to the second side and positioned opposite the fourth side;
a sixth side corresponding to the third side and connecting a first end of the fourth side to a first end of the fifth side; and
a second introducer sheath corresponding to the first introducer sheath, the second introducer sheath comprising:
a third tapered side corresponding to the first tapered side and connected to a second end of the fourth side; and
a fourth tapered side corresponding to the second tapered side and connected to a second end of the fifth side, the fourth tapered side positioned opposite the third tapered side; and
wherein the depth positioning portion is received in a form-fit manner in the receiving portion of the frame such that (i) the first side abuts the fourth side, (ii) the second side abuts the fifth side, (iii) the third side abuts the sixth side, (iv) the first tapered side abuts the third tapered side, and (v) the second tapered side abuts the fourth tapered side to fix the hinge plate to the frame in a depth direction of the dishwasher cavity.

Allowable Claims
Claims 11, 15-20, 24-28 are allowed over the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Becker (DE 102013216057 B3), Hotz (EP 2420177 A2), Hucuk (US 2012/0153786 A1), Fetzer (US 2011/0018409 A1) fails to teach or render obvious a dishwasher cavity comprising  inter alia, a receiving portion having a shape defined by comprising first, second, third sides and a first introducer sheath having first and second tapered sides, and a hinge plate having a corresponding shape defined by fourth, fifth, and sixth sides and a second introducer sheath comprising third and fourth tapered sides, such that the depth positioning portion of the hinge plate is received in a form-fit manner in the receiving portion of the frame such that (i) the first side abuts the fourth side, (ii) the second side abuts the fifth side, (iii) the third side abuts the sixth side, (iv) the first tapered side abuts the third tapered side, and (v) the second tapered side abuts the fourth tapered side to fix the hinge plate to the frame in a depth direction of the dishwasher cavity, as in the context of claims 11 and 20. Such form-fitting connection carried out by interlocking between the depth positioning portion and the receiving portion having corresponding inclined sides allows to perform fixing of the hinge relative to the frame in the depth position only, it is easily and simply achieved by sliding the hinge plate along the receiving portion in the height direction until the corresponding sides abut, it reliably ensures the depth positioning portion cannot be moved in the depth direction relative to the receiving portion, and enables transmission of heavy loads, for instance when transporting, storing or installing the household dishwasher. See Applicant's US PGPUB 2021/0121040 A1 at paras [0007],  [0051], and [0055].
Claims 15-19, 24-28 are allowed as they are dependent upon allowed claims 11 and 20. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854.  The examiner can normally be reached on M-F 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.G/Examiner, Art Unit 1711   

/Joseph L. Perrin/Primary Examiner, Art Unit 1711